NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YUNBO SONG,                                      No.   15-72252

                Petitioner,                      Agency No. A206-531-905

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 19, 2021**
                                 Pasadena, California

Before: R. NELSON and VANDYKE, Circuit Judges, and SCHREIER,*** District
Judge.

      Yunbo Song, a citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision affirming an Immigration Judge’s (“IJ”)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Karen E. Schreier, United States District Judge for the
District of South Dakota, sitting by designation.
denial of her applications for asylum and withholding of removal under the

Immigration and Nationality Act and deferral of removal under the Convention

Against Torture (“CAT”). “We have jurisdiction under 8 U.S.C. § 1252 to review

final orders of removal,” Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017)

(citation omitted), and deny the petition.

      “We review factual findings, including adverse credibility determinations,

for substantial evidence.” Id. (quoting Garcia v. Holder, 749 F.3d 785, 789 (9th

Cir. 2014)). This means that for us “to reverse such a finding we must find that the

evidence not only supports a contrary conclusion, but compels it.” Id. (cleaned up).

“In assessing an adverse credibility finding . . . we must look to the totality of the

circumstances and all relevant factors.” Alam v. Garland, ___ F.4th ___, No. 19-

72744, 2021 WL 4075331, at *5 (9th Cir. Sept. 8, 2021) (en banc) (cleaned up).

      Song testified inconsistently regarding whether she worked after she was

arrested. Initially, Song testified that she did not return to work after her release

from her detention on April 11, 2012. But when she was confronted with the fact

that she stated on her asylum application that she worked until December 2012, she

testified that she would go back to work when the restaurant was busy. The IJ

found this inconsistency to be material because Song’s testimony ranged from

never returning to work, to going back to work occasionally, to working

sufficiently that she felt it necessary to state on the asylum application that she


                                             2
worked until December 2012. The record supports the determination that Song’s

testimony on this point was inconsistent.

      Song testified that she was in church on Sunday, April 8, 2012, when she

was arrested. The IJ found it implausible that there was no mention during the

house church service that it was Easter Sunday, a significant Christian holiday. See

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010) (noting that an IJ may

base a credibility determination on the inherent plausibility of the applicant’s

account). The Department of Homeland Security attorney asked Song several times

whether she recalled anything special about the sermon on April 8, 2012, but Song

made no mention of Easter. When directly confronted by the fact that April 8,

2012, was Easter, Song did not attempt to explain the discrepancy. Here, the record

supports the determination that Song’s testimony was implausible.

      Song testified inconsistently as to the date that she began attending house

church services. She testified that she first went to the house church on April 26,

2012. When confronted with the fact that she had testified that the police raided the

home church on April 8, 2012, she changed her testimony saying that she first

attended house church on February 26, 2012. Her written statement indicates that

she first attended house church in February 2012. The IJ found that Song’s

inconsistent testimony undermined her credibility because the date she began

attending house church went “directly to the heart of the claim.” See Rizk v.


                                            3
Holder, 629 F.3d 1083, 1088 (9th Cir. 2011) (noting that “even minor

inconsistencies going to the heart of a petitioner’s claim may, when considered

collectively, deprive the claim of the requisite ring of truth.” (cleaned up)). The

record supports the determination that Song’s testimony was inconsistent.

      Song’s testimony about being on strict supervision in China is also

implausible. Song testified that she felt that the police watched her every move and

that, as a condition of her release, she was not allowed to leave the country. But

she also testified that she travelled to the United States in June 2012, while she was

supposedly under strict supervision. When she returned to China, she was not

arrested or detained. The IJ found Song’s testimony on this point implausible, and

the BIA agreed with the IJ’s finding. The record supports the finding that Song’s

testimony was implausible.

      Taken together, substantial evidence supports the IJ’s and BIA’s adverse

credibility determination. And without her testimony, Song fails to establish her

eligibility for asylum or deferral of removal under CAT.

      PETITION DENIED.




                                           4